Citation Nr: 0804946	
Decision Date: 02/12/08    Archive Date: 02/20/08

DOCKET NO.  05-27 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for paranoid 
schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel




INTRODUCTION

The veteran had active military service from February 1969 to 
November 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.

In December 2006, the veteran submitted an informal claim of 
service connection for eczema and a claim for an increased 
rating for service-connected urticaria.  The service 
connection claim was adjudicated in December 2006, but the 
increased rating claim has not yet been developed.  Thus, a 
claim for an increased rating for urticaria is referred to 
the originating agency.

After the claims file was transferred to the Board, the 
veteran submitted multiple untimely statements and medical 
records.  In a July 2007 statement, the veteran stated that 
he has chest pain that is the result of his service-connected 
urticaria.  The informal claim of service connection for 
chest pain is also referred to the agency of original 
jurisdiction for appropriate action.  The originating agency 
should also consider the veteran's responses to a December 
2006 decision that denied service connection for eczema.  


FINDINGS OF FACT

1.  By a November 1981 decision, the Board denied the 
veteran's claim of service connection for a psychiatric 
disorder.

2.  Evidence received since the November 1981 decision 
relates to an unestablished fact necessary to substantiate 
the claim and it raises a reasonable possibility of 
substantiating the underlying claim.




CONCLUSIONS OF LAW

1.  A November 1981 Board decision, which denied the 
veteran's claim of service connection for a psychiatric 
disorder, is final.  38 U.S.C. § 4004(b) (1976); 38 C.F.R. 
§ 19.104 (1982).

2.  New and material evidence sufficient to reopen the 
previously denied claim of service connection for a 
psychiatric disorder has been received.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. §§ 3.156, 20.1105 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran asserts that his paranoid schizophrenia is the 
result of, or had its onset during, active military service.  
In addition, the veteran contends that his paranoid 
schizophrenia is the result of, or aggravated by, his 
service-connected urticaria.  Thus, he believes that he 
should be granted service connection.

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2007).  In addition, 
certain chronic diseases, such as psychoses, may be presumed 
to have been incurred during service if the disease becomes 
manifest to a compensable degree within one year of 
separation from qualifying military service.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.307, 3.309 (2007).

Under 38 C.F.R. § 3.310, service connection may also be 
granted for disability that is proximately due to or the 
result of a service-connected disease or injury, or for the 
degree of disability resulting from aggravation of a 
nonservice-connected disability by a service-connected 
disability.  See also Allen v. Brown, 7 Vet. App. 439, 448 
(1995).  The Board notes that there was an amendment to the 
provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744-47 
(Sept. 7, 2006) (codified at 38 C.F.R. § 3.310 (2007)).  The 
amendment sets a standard by which a claim based on 
aggravation of a nonservice-connected disability by a 
service-connected one is judged.  Although VA has indicated 
that the purpose of the regulation was merely to apply the 
Court's ruling in Allen, it was made clear in the comments to 
the regulation that the changes were intended to place a 
burden on the claimant to establish a pre-aggravation 
baseline level of disability for the nonservice-connected 
disability before an award of service connection based on 
aggravation may be made.  This had not been VA's practice, 
which strongly suggests that the revision amounts to a 
substantive change in the regulation.  Given what appear to 
be substantive changes, and because the veteran's claim was 
pending before the regulatory change was made, the Board will 
consider the version of 38 C.F.R. § 3.310 in effect before 
the revision, which version favors the claimant.  See 
38 C.F.R. § 3.310 (2006).

Entitlement to service connection for schizophrenia was first 
considered and denied by the RO in an October 1980 rating 
decision.  The veteran appealed the decision.  In November 
1981, the Board denied service connection for a psychiatric 
disorder.  It is final based on the evidence then of record.  
38 U.S.C. § 4004(b) (1976); 38 C.F.R. § 19.104 (1982).  In 
November 2001, the veteran sought to reopen the previously 
denied claim of service connection for a psychiatric 
disorder, specifically for paranoid schizophrenia.

VA may reopen and review a claim, which has been previously 
denied, if new and material evidence is submitted by or on 
behalf of the veteran.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. §§ 3.156(a), 20.1105 (2007).  The Board notes that 
38 C.F.R. § 3.156 was revised, effective October 6, 2006, but 
the changes affect only those claims where new service 
department records are obtained.  71 Fed. Reg. 52455-57 
(Sept. 6, 2006).  The definition of new and material evidence 
in 38 C.F.R. § 3.156(a) remains the same.

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new.  As indicated by the regulation cited 
above, and by judicial case law, new evidence is that which 
was not of record at the time of the last final disallowance 
(on any basis) of the claim, and is not merely cumulative of 
other evidence that was then of record.  This analysis is 
undertaken by comparing newly received evidence with the 
evidence previously of record.  After evidence is determined 
to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-
83 (1996).  Here, the last final denial pertinent to the 
claim now under consideration was the November 1981 decision.  
For purposes of the new and material analysis, the 
credibility of the evidence is presumed.  Justus v. Principi, 
3 Vet. App. 510, 512-13 (1992).

Furthermore, the Board must determine whether new and 
material evidence has been presented before it can reopen a 
claim to re-adjudicate the issue going to the merits.  The 
issue of reopening a claim goes to the Board's jurisdiction 
to reach the underlying claim and adjudicate the claim 
de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996).  In other words, the Board is required to first 
consider whether new and material evidence is presented 
before the merits of a claim can be considered.  See 
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  Here, 
in an August 2005 statement of the case, the RO reopened the 
claim of service connection for paranoid schizophrenia before 
denying the claim on the merits.

The evidence of record at the time of the November 1981 
decision included:  service medical records; treatment 
records and examination reports from the VA Medical Centers 
(VAMCs) in Battle Creek, Michigan, and Detroit, Michigan, 
dated from 1980 to 1981; private treatment records, dated 
from 1975 to 1981; and statements from the veteran.  Evidence 
added to the record since the decision includes:  service 
personnel records; treatment records and examination reports 
from the VAMCs in Detroit, Ann Arbor, Michigan, Saginaw, 
Michigan, and Las Vegas, Nevada, dated from 1982 to 2007; 
private treatment records, dated from 1981 to 1999; records 
from the Social Security Administration; newspaper and 
research articles; and statements from the veteran.

In the November 1981 decision, the underlying claim of 
service connection for a psychiatric disorder was denied by 
the Board because schizophrenia was not incurred in or 
aggravated by active military service.  The Board also found 
that, because schizophrenia was first medically demonstrated 
approximately five years after service, service connection on 
a presumptive basis was not warranted.  The Board 
acknowledged that the veteran had a current psychiatric 
disorder (schizophrenia) at the time of the decision.  
Consequently, in order to reopen the claim, new and material 
evidence must be submitted that pertains to an in-service 
event, injury, or disease relating to a psychiatric disorder; 
evidence that schizophrenia became manifest to a compensable 
degree within one year of separation from military service; 
or medical nexus evidence relating the veteran's 
schizophrenia to his military service or to a service-
connected disability.

A review of the evidence submitted since the November 1981 
decision reveals that the veteran has undergone regular 
treatment for paranoid schizophrenia through VA since 1999.  
The new evidence includes noteworthy treatment records from 
the Saginaw VAMC.  In a March 2005 psychiatric note, K.J.R., 
M.D., noted that the veteran had a diagnosis of paranoid 
schizophrenia.  Dr. K.J.R. reported that the veteran believed 
that his chronic eczema and urticaria made the psychotic 
symptoms of his schizophrenia worse.  Dr. K.J.R. stated that 
the veteran was getting preoccupied with the skin problems, 
which were exacerbating his symptoms of schizophrenia.  In a 
September 2006 psychiatric note, A.K., M.D., reported that 
the veteran had been preoccupied with his rash and the 
veteran continued to have the fixed belief that his rash can 
cause schizophrenia.  Dr. A.K. diagnosed the veteran with 
chronic paranoid schizophrenia and stated that in his 
professional opinion a rash can cause accentuation of 
psychotic symptoms.

The above information is significant because it suggests that 
the veteran's service-connected urticaria may be aggravating 
his paranoid schizophrenia.  The treatment records represent 
medical nexus evidence of a link between a current disability 
and a service-connected disability.  Therefore, the Board 
finds that the VA treatment records from 2005 and 2006 
constitute new and material evidence in connection with the 
veteran's claim of service connection for paranoid 
schizophrenia.  It is new because the evidence was not 
previously before VA decision makers.  It is also material 
because it is supporting evidence of the medical nexus 
element of a secondary service connection claim.  Thus, the 
evidence relates to an unestablished fact necessary to 
substantiate the claim and it raises a reasonable possibility 
of substantiating the claim.  Accordingly, the claim is 
reopened with the submission of new and material evidence.  
See 38 U.S.C.A. § 5108; 38 C.F.R. §§ 3.156(a), 20.1105.  In 
light of the finding that the claim should be reopened, the 
Board will address the veteran's underlying claim of service 
connection for paranoid schizophrenia in the remand section 
following the decision.


ORDER

The veteran's claim of service connection for paranoid 
schizophrenia is reopened; to this limited extent, the appeal 
is granted.


REMAND

The Board finds that further development is necessary for the 
claim of service connection for paranoid schizophrenia.  The 
veteran's primary contention is that his service-connected 
urticaria has caused or made worse his paranoid 
schizophrenia.  See 38 C.F.R. § 3.310 (2006).

The RO appropriately scheduled the veteran for a VA 
psychiatric examination in order to determine the nature and 
etiology of his paranoid schizophrenia.  In May 2005, J.R., 
Ph.D., examined the veteran after reviewing the claims file 
and accurately noting his medical history.  Dr. J.R. 
diagnosed the veteran with paranoid schizophrenia with 
underlying depressive features.  Dr. J.R. gave the opinion 
that the veteran's paranoid schizophrenia is not at least as 
likely as not due to or aggravated by service-connected 
urticaria.  No rationale was provided.

In February 2006, Dr. J.R. issued an addendum to his report.  
He stated that the rationale for his opinion was based on the 
veteran's own statements.  During the examination, the 
veteran told Dr. J.R. that since being on medication, the 
urticaria did not seem to affect his social functioning at 
that time.  Based on the interview, Dr. J.R. stated that it 
appeared that the veteran's schizophrenia was better 
accounted for by other predisposing factors, such as 
heredity.

The Board finds that another VA examination and medical 
opinion is warranted.  Although Dr. J.R. opined that the 
veteran's urticaria did not cause or aggravate his paranoid 
schizophrenia, the rationale was based on the veteran's 
statement concerning social functioning.  However, the 
opinion did not take into account the veteran's many other 
statements in which he claimed that his urticaria was 
affecting his functioning.  Additionally, the records from 
Drs. K.J.R. and A.K. were not yet associated with the claims 
file at the time of the examination.  Their statements 
suggest that the veteran's urticaria may in fact aggravate 
his paranoid schizophrenia.

Accordingly, the veteran should be afforded another VA 
psychiatric examination.  A medical opinion should be 
requested in order to determine whether the veteran's 
paranoid schizophrenia is chronically made worse by his 
service-connected urticaria.

It appears that the veteran continues to receive regular 
treatment for his disabilities at the Saginaw VAMC.  Updated 
treatment records should be obtained in light of the remand.

Accordingly, this case is REMANDED for the following actions:

1.  Obtain the veteran's updated 
treatment records from the Saginaw VAMC 
and associate the records with the claims 
folder.

2.  After securing any additional 
records, schedule the veteran for a VA 
psychiatric examination with an examiner 
who has not yet examined the veteran.  
The entire claims file, to include a 
complete copy of this remand, should be 
made available to, and reviewed by, the 
examiner designated to examine the 
veteran.  All appropriate tests and 
studies should be performed and all 
clinical findings should be reported in 
detail.  The examiner should confirm the 
current diagnosis of paranoid 
schizophrenia and the etiology of such 
disability should be noted.  Based on a 
thorough review of the evidence of 
record, the examiner should provide an 
opinion as to the medical probabilities 
that the veteran's paranoid schizophrenia 
was caused or made chronically worse by 
service-connected urticaria.  If 
aggravation of paranoid schizophrenia by 
service- connected urticaria is found, 
the examiner should attempt to quantify 
the degree of additional disability 
resulting from the aggravation.  The 
opinion should be set forth in detail and 
explained in the context of the record.  
An explanation with complete rationale 
for the examiner's conclusion should be 
provided.

After the requested examination has been 
completed, the report should be reviewed 
to ensure that it is in complete 
compliance with the directives of this 
remand.  If the report is deficient in 
any manner, it should be returned to the 
examiner.  (The veteran should be advised 
that failure to appear for an examination 
as requested, and without good cause, 
could adversely affect his claim.  See 
38 C.F.R. § 3.655 (2007).)

3.  After undertaking any other 
development deemed appropriate, re-
adjudicate the issue on appeal.  If the 
benefit sought is not granted, furnish 
the veteran and his representative with a 
supplemental statement of the case (SSOC) 
and afford them an opportunity to respond 
before the record is returned to the 
Board for further review.  Direct service 
connection, presumptive service 
connection, and secondary service 
connection should be clearly addressed in 
the SSOC on re-adjudication of the 
paranoid schizophrenia claim.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by VA.  The veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


